Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 3-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Holmes (US 2018/0091745) in view of Helgason et al. (US 2013/0279774).

Regarding claim 1, Jacobs discloses a pill dispenser, comprising:
A dispenser opening including a pill with a parameter that identifies the pill (See Fig 1 and [0027-0030] The pills including physical, structural and markings used as visible parameters for identification); 
a channel that orients and moves the pill from the opening (See Fig 1 guide tube [0027]); 
a camera situated about the channel that records a plurality of images of the pill and creates a stitched signal (See Fig 1 and [0030] camera takes images of the medication to identify features of pills. See [0084] the analysis of medication images includes combining separate images, i.e., stitching); and
a separator coupled to the channel, the separator removes the pill from the channel when the stitched signal for the parameter is outside a threshold and does not remove the pill from the channel when the stitched signal for the parameter of the pill is within the threshold (See [0011] and [0029] guide tube records information about the pill as it passes through the guide tube. Verification system 120 reads on a processor receiving images from imaging devices 112. Verification system accessing the images taken and/or the characteristics, see [0031], See also [0030], images recording the characteristics of the medication. See [0032] the output system can then produce and save a file with identification information of the 

Jacobs does not explicitly disclose the dispenser including a hopper including a pill with a parameter that identifies the pill.
Holmes discloses a hopper configured to store pills (See Fig 1, Fig 3 and [0046].  The pills including parameters that identify the pill, See [0040], [0043] verifying parameters of pills including NDC number, size, number)
	
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Holmes predictably resulting in a dispenser path including a hopper including a pill with a parameter that identifies the pill and the channel orienting and moving the pills from the hopper through the opening by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable 
Jacobs further does not disclose the stitched signal indicative of the parameter in different wavelengths of light.
Helgason discloses that it was known to determine whether a pill is verified based on a multispectral image capture in which different wavelength images are capture to illuminate a pill (See Fig 9 and [0070-0071]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Helgason predictably resulting in the stiched signal being indicative of a parameter in different wavelengths of light by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of verifying pill color as a known pill feature through a multispectral imaging technique as suggested by Helgason [0062] and [0070-0071].

Regarding claim 3, Jacobs Holmes and Helgeson further discloses the pill dispenser of claim 1, further comprising a drug profile for a plurality of predetermined parameters that include a size, a profile, a color, a shape, and one or more marks on the pill being dispensed, wherein the parameter is identified by a National Drug Code (NDC) for the pill in the channel (See Jacobs [0064] [0084] and Holmes NDC [0043]).



Regarding claim 5, Jacobs Holmes and Helgason further disclose the pill dispenser of claim 1, further comprising a receptacle at an end of the channel that receives the pill and is assigned a batch number, wherein the stitched signal for the pill is assigned to the batch number for the receptacle (See [0035][0038] numbers associated with medication used to identify the medication and associated with the dispensing vessel.  See [0009-0010] dispensing vessel may be associated with a unique identifier for a patient, i.e., patient and corresponding unique identifier reads on a batch number.).


Regarding claim 6, Jacobs Holmes and Helgason further disclose the pill dispenser of claim 5, wherein the stitched signal is a composite image of the parameter that identifies the pill, wherein the stitched signal is compared to the threshold for each parameter of each pill in the receptacle being assigned to the batch number of the receptacle (See [0084] the analysis of medication images includes combining separate images, i.e., stitching).



Regarding claim 8, Jacobs Holmes and Helgason the pill dispenser of claim 7, wherein the composite image is a stitched image from a video recording under different wavelengths of light (See Jacobs [0084] combined images, see [0059] [0061] imaging with video cameras).





Regarding claim 11, Jacobs Holmes and Helgason the pill dispenser of claim 10, wherein the first receptacle is assigned a first batch number and the second receptacle is assigned a second batch number that is different from the first batch number (See Jacobs [0035][0038] numbers associated with medication used to identify the medication and associated with the dispensing vessel.  See [0009-0010] dispensing vessel may be associated with a unique identifier for a patient, i.e., patient and corresponding unique identifier reads on a batch number.).


	

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Holmes (US 2018/0091745) in view of Helgason et al. (US 2013/0279774) and further in view of DiMaggio et al. (US 2005/0187791).



Jacobs does not explicitly disclose wherein the separator removes and quarantines a broken pill in the channel.
DiMaggio discloses that it was known to verify as a quality check that no broken pills are provided in an order (See [0050]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of DiMaggio predictably resulting in the separator removes and quarantines a broken pill in the channel by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing full unbroken pills to customers.

	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Holmes (US 2018/0091745) in view of Helgason et al. (US 2013/0279774) and further in view of Endo (US 2005/0152029).

Regarding claim 9, Jacobs Holmes and Helgason the pill dispenser of claim 7, further comprising an LED light (See [0068] light source includes LED light), but does not explicitly disclose an LED camera, and a wavelength filter to enhance visibility of the stitched signal.
Endo discloses that it was known to image using an LED light source for a CCD camera and employing a filter for filtering wavelengths (See [0006] [0028] [0044]). 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Endo predictably resulting in an LED camera, and a wavelength filter to enhance visibility of the stitched signal by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of selecting for specific wavelengths as suggested by Endo.

	
Claim 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Helgason et al. (US 2013/0279774).

Regarding claim 12, Jacobs disclose a visual analysis validation system, comprising:
a dispense path comprising medical products, the dispense path orienting and moving the medical products (See Fig 1 and [0027-0030]);



a separator that removes the medical product when the composite image indicates that the parameter of the medical product is outside a threshold limit(See [0011] and [0029] guide tube records information about the pill as it passes through the guide tube. Verification system 120 reads on a processor receiving images from imaging devices 112. Verification system accessing the images taken and/or the characteristics, see [0031], See also [0030], images recording the characteristics of the medication. See [0032] the output system can then produce and save a file with identification information of the medication identified) (See [0033] verification system compares medication to confirm the medication is the correct medication as well as strength, dosage, and or amount to be administered to the patient, i.e., comparing to thresholds for the identified patient. See also [0031] reference images compared to database medication images. See also [0088] comparing identified medication to identify whether medication should not be mixed with records of previously administered medications, reads on stored pill parameter threshold data.  See [0089] CPU 708 communicates an indication of whether or not to accept or reject the medication. A gating system 11 can response to a "diversion signal" rejection by directing the gate to a rejection zone, see Gating system in Fig 1.).;

a display that indicates the composite image for each medical product with the parameter within the threshold limit and dispensed into the receptacle (See [0032] output system can display to a user identifying information).
Jacobs does not disclose the camera recording a plurality of images in different wavelengths of light.
Helgason discloses that it was known to determine whether a pill is verified based on a multispectral image capture in which different wavelength images are capture to illuminate a pill (See Fig 9 and [0070-0071]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Helgason predictably resulting in the camera recording a plurality of images in different wavelengths of light for each parameter of each medical product in the dispense path by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of verifying pill color as a known pill feature through a multispectral imaging technique as suggested by Helgason [0062] and [0070-0071].

Regarding claim 15, Jacobs further discloses the system of claim 12, further comprising a drug profile that includes a parameter tolerance of the medical products, wherein the parameter tolerance is set manually by an operator prior to dispensing the medical products 

Regarding claim 19, Jacobs discloses a method of verifying pills dispensed into a receptacle comprising: 
dispensing pills into a vibratory channel to orient the pills a predetermined distance relative to other pills in the vibratory channel (See Fig 3 and [0048] orientation of the pills through the use of a mechanical device such as a vibration device), 
the dispensed pills having a predetermined set of parameters See Fig 1 and [0027-0030] The pills including physical, structural and markings used as visible parameters for identification;
recording the pills as they travel along the vibratory channel (See Fig 1 and [0030] camera takes images of the medication to identify features of pills. See [0084] the analysis of medication images includes combining separate images, i.e., stitching);
removing the pills with parameters outside a threshold value of the predetermined set of parameters (See [0011] and [0029] guide tube records information about the pill as it passes through the guide tube. Verification system 120 reads on a processor receiving images from imaging devices 112. Verification system accessing the images taken and/or the characteristics, see [0031], See also [0030], images recording the characteristics of the medication. See [0032] 
processing the dispensed pills with a recorded image for each pill dispensed (See [0031-0033] using the image taken for the medication to verify the medication); and 
validating a quantity and accuracy of the threshold values for the predetermined set of parameters of the pill (See [0033] verification system compares medication to confirm the medication is the correct medication as well as strength, dosage, and or amount to be administered to the patient, i.e., comparing to thresholds for the identified patient. See also [0031] reference images compared to database medication images. See also [0088] comparing identified medication to identify whether medication should not be mixed with records of previously administered medications, reads on stored pill parameter threshold data.  See [0089] CPU 708 communicates an indication of whether or not to accept or reject the medication. A gating system 11 can response to a "diversion signal" rejection by directing the gate to a rejection zone, see Gating system in Fig 1.).
Jacobs does not explicitly disclose recording the pills under different wavelengths of light as they travel along the vibratory channel.
Helgason discloses that it was known to determine whether a pill is verified based on a multispectral image capture in which different wavelength images are capture to illuminate a pill (See Fig 9 and [0070-0071]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs further with the known methods of Helgason predictably resulting in the recording the pills under different wavelengths of light .


Claim 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Helgason et al. (US 2013/0279774) and further in view of Jacobs et al. (US 2016/0163034), hereinafter referred to as Jacobs’034.

Regarding claim 13, Jacobs and Helgason disclose the system of claim 12, but do not explicitly disclose wherein the display is located at a location that is remote from the dispense path, the camera, the separator, and the receptacle.
Jacobs’034 discloses that it was known to provide a remote verification system in which verification information and label information are transmitted for display at a location that is remote from the order entry and dispensing of the medication (See Fig 1 and [0022]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Jacobs’034 predictably resulting in the display is located at a location that is remote from the dispense path, the camera, the separator, and the receptacle by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for 

	 
Regarding claim 14, Jacobs and Helgason disclose the system of claim 12, further disclose a batch number associated with a patient but does not explicitly disclose comprising a batch number associated with each medical product and assigned to each receptacle, such that the batch number identifies each composite image of the medical product in the receptacle.
Jacobs’034 discloses that it was known to associate a composite image for a prescription with a batch number identifying each image of the medical product in an order/receptacle (See Fig 2 and [0012] dispensing pills to receptacle, [0028-0033] each image of medical product for associated with a prescription number).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Jacobs’034 predictably resulting in a batch number associated with each medical product and assigned to each receptacle, such that the batch number identifies each composite image of the medical product in the receptacle by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing an identification for all the images associated with a single patient.

	


Jacobs’034 discloses that it was known to display identification information at a remote location relative to a verification system where a display enables visual validation and documentation of parameter and quantity of dispensed medical products (See Fig 1 and [0022]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Jacobs’034 predictably resulting in the display is located at a remote location relative to the camera, wherein the display enables visual validation and documentation at another time and another place of the parameter and a quantity of dispensed medical products by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a pharmacist to verify medical product from a saved file at a remote location.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2012/0330384) in view of Helgason et al. (US 2013/0279774) and further in view of Mehregany (US 2019/0107501).

Mehregany discloses that it was known for content compart to monitor a count of pills and monitor when pills are added or removed by means of a dielectric materiel fabricated in the walls of the compartment (See [0166]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Jacobs with the known methods of Mehregany by lining the walls of an accept and reject zone with a dielectric material to count the pills passing through each zone predictably resulting in a first counter coupled to the receptacle to count the medical products dispensed into the receptacle and a second counter coupled to the separator to count the medical products removed from the dispense path by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing a tally of the medication delivered to a dispensing vessel and a tally of rejected medications.

	

	



Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 17 and dependent claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425